                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                     Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

      Defendants.
________________________________________________________________________

 DEFENDANTS’ COMBINED RESPONSE IN OPPOSITION TO PLAINTIFF’S
    MOTION FOR SUMMARY JUDGMENT AND REPLY IN SUPPORT OF
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
________________________________________________________________________

                                   INTRODUCTION

       Plaintiff commenced this action against Defendants alleging retaliation in

violation of her First Amendment rights. (Dkt. No. 1, p. 61-65, 69-70, 75-78; Dkt. No. 3-

1, p.11-12.) This claim of retaliation was based on declarations that went far beyond “a

few minor inconsistencies” with the facts (see Dkt. No. 29, p. 6). Rather, Plaintiff

submitted supporting declarations that materially misstated the facts upon which her

claim is based.

       Now, with the benefit of Officer Klump’s dashcam video showing exactly what

happened and what was said between Plaintiff, her parents, and Sergeant Klump, and

contrary to the sworn declarations submitted by Plaintiff and her father, it is clear that

Amyiah Cohoon was never actually threatened with arrest or citation for her Instagram

post. As a result, Plaintiff now claims that this is “beside the point” (see Dkt. No. 29, p.



                                             1

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 1 of 21 Document 34
21) and appears to shift her theory of liability. Mindful that Sergeant Klump did not

actually threaten her with arrest, Plaintiff now asserts that Sergeant Klump’s mere

presence and statements recorded on audio and video must somehow be construed as a

threat of arrest.

        Using that as context, Plaintiff now asserts that Defendants were attempting to

censor her speech through implied threats. (Dkt. No. 29, p. 13-15, 21-23.) Plaintiff relies

on case law dealing with challenges to the constitutionality of statutes and ordinances and

with content-based censorship, rather than the First Amendment retaliation theory that

she pled. In her combined moving and response brief, Plaintiff has all but abandoned the

concept of retaliation upon which she pled her claim. (See generally Dkt. No. 29, which

does not mention retaliation even once.) For this reason alone, her claims should be

dismissed.

        Moreover, Plaintiff’s evolving theory of liability only further supports the defense

of qualified immunity: There is no legal authority that clearly established that a

constitutional deprivation occurred at the Cohoons’ home on March 27, 2020. Plaintiff is

seeking to impose First Amendment liability for an officer’s reference to arrest that was

made to a third party, outside of her presence, and after she already agreed—twice—to

remove the post. Under any First Amendment theory that Plaintiff cares to advance, she

has failed to cite to any closely analogous case that would put an officer on notice in a

“particularized sense” necessary to defeat qualified immunity. Therefore, her claim

should also be dismissed on the basis of qualified immunity.




                                             2

      Case 2:20-cv-00620-JPS Filed 05/29/20 Page 2 of 21 Document 34
I.     PLAINTIFF FAILS TO MEET HER BURDEN IN                                   OPPOSING
       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff has failed to establish a prima facie case that could justify summary

judgment in her favor, and she has not met her burden in responding to the merits of

Defendants’ motion. When applying the proper framework for a First Amendment

retaliation claim, Plaintiff’s claim must be dismissed because she cannot establish that

she was threatened, coerced, or intimidated into removing the Instagram post.

Additionally, even if Plaintiff had demonstrated a prima facie case, the existence of

probable cause defeats her claim.

       A.      Plaintiff Relies on Inapplicable Case Law Pertaining to
               Censorship That Fails to Establish That She Was Threatened
               or Coerced.

       Plaintiff’s motion for summary judgment and her response to Defendants’ motion

hinges on three meritless arguments that fail to establish that Sergeant Klump threatened

her, coerced her, or intimidated her, or that his actions otherwise constituted a deprivation

for purposes of a First Amendment claim of retaliation. First, Plaintiff argues that a

“demand from a law enforcement officer standing outside one’s home to remove a social

media post” is an implicit threat of arrest that amounts to censorship. (Dkt. No. 29, p. 13.)

But Plaintiff has not identified a single case holing that a law enforcement officer’s

request (or even “demand”) that triggers voluntary compliance constitutes a threat that

punishment will immediately follow as is required to state a First Amendment retaliation

claim. (See Dkt. No. 29, p. 13); see also Black v. Clarke, 285 F. Supp. 3d 1070, 1081

(E.D. Wis. 2018), quoting Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

       The cases cited by Plaintiff are distinguishable and inapplicable because they

either do not examine First Amendment retaliation, or they do not analyze an officer

                                             3

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 3 of 21 Document 34
making a request (or “demand”) to which the recipient voluntarily agrees. In Terminiello

v. City of Chicago, 337 U.S. 1 (1949), the plaintiff challenged his disorderly conduct

conviction under a city ordinance outlawing “breach of the peace” along with the

language included in the jury instructions given to jurors at his trial. There was absolutely

no discussion of requests or demands by law enforcement or whether retaliation may

have occurred. See id. In Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963), the

plaintiff sought a declaration that a state’s “Commission to Encourage Morality in

Youth” was unconstitutional and an injunction prohibiting the Commission from

circulating notices to publishers advising that certain books and magazines had been

declared to be “objectionable” or obscene by the Commission. There was no discussion

of First Amendment retaliation or requests or demands by law enforcement whatsoever.

       The Second Circuit case cited by Plaintiff falls short as well. In Okwedy v.

Molinari, 333 F.3d 339 (2d Cir. 2003), the plaintiffs sued the borough president of Staten

Island and a billboard company, PNE, after the borough president wrote to PNE

expressing concerns about billboards denouncing homosexuality that had been posted by

the plaintiffs in a neighborhood containing a significant number of gay and lesbian

residents. The letter asked PNE to contact his legal counsel. The main issue examined by

the Okwedy Court was whether the borough president’s comments could trigger First

Amendment retaliation concerns where the borough president did not have regulatory or

other direct decisionmaking authority related to billboard companies like PNE. The court

held that “the fact that a public-official defendant lacks direct regulatory or

decisionmaking authority over a plaintiff, or a third party that is publishing or otherwise

disseminating the plaintiff's message, is not necessarily dispositive” of the issue of First



                                             4

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 4 of 21 Document 34
Amendment retaliation. Id. at 344. As for whether the content of the message was

coercive, the court did not decide the issue and held that factual issues precluded

summary judgment. Law enforcement was not involved in any way. Thus, the case is

irrelevant to the current analysis because Plaintiff has not challenged Defendants’

authority to convey the Marquette County Health Department’s request to Plaintiff that

she remove her post.

       Similarly, in American Communications Association v. Douds, 339 U.S. 382

(1950), the plaintiff sued the regional director of the National Labor Relations Board

challenging a provision in the Labor Management Relationship Act of 1947 that required

officers of labor organizations to file affidavits averring that they did not belong to the

Communist Party and did not believe in the overthrow of the government by force. The

court examined the constitutionality of laws regulating specific conduct or beliefs in the

interest of maintaining public order; it did not address First Amendment retaliation or

actions by law enforcement officers.

       In Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir. 2015), the operator of a

website that included advertisements for escorts and sex workers sued a sheriff who was

pressuring credit card companies to prohibit the use of their cards to purchase any ads on

the website. While the case examined the sheriff’s intimidation of the third-party credit

card companies, it did not analyze or even reference First Amendment retaliation. Rather,

the court specifically noted that First Amendment censorship is “distinct” from

punishment for speech, because censorship (often referred to as a prior restraint) seeks to

prevent dissemination of future speech, whereas retaliatory punishment applies to speech

that has already occurred. See Backpage.com, 807 F.3d at 235.



                                            5

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 5 of 21 Document 34
       Importantly, the Backpage.com decision shows that Plaintiff cannot simply shift

between two distinct First Amendment frameworks or mix the two together in order to

advance her otherwise meritless claim. She is not challenging the constitutionality of a

statute or ordinance, and her Complaint does not allege censorship of future speech.

Moreover, the dashcam video shows that Sergeant Klump was focused on the Instragram

post and never made any statements to Plaintiff about future speech. Plaintiff pled a claim

of First Amendment retaliation and must confine her analysis to the appropriate legal

framework. Thus, to prevail on her claim, Plaintiff must establish that Sergeant Klump

threatened her, coerced her, or intimidated her by indicating that “punishment, sanction,

or adverse regulatory action will immediately follow.” Black, 285 F. Supp. 3d at 1081.

She has not established this necessary element and therefore her claim should be

dismissed.

       To wit, Plaintiff has failed entirely to address this Court’s holding in Black v.

Clarke. In Black, the plaintiff was stopped and questioned by law enforcement officers

after engaging in protected speech. The plaintiff voluntarily responded to the officers’

questions but alleged that their stopping and questioning him constituted First

Amendment retaliation. However, this Court explained that voluntarily cooperating with

officers’ requests does not give rise to a First Amendment claim of retaliation. See id., at

1082-3. Similarly, simply being “stopped for fifteen minutes in order to voluntarily

respond to deputies’ questions” would not likely deter First Amendment activity in the

future. Id. While “campaigns of petty harassment” and threats of physical violence stated

in “aggressive and combative language” may be understood as retaliation (e.g. “[n]ext

time [the plaintiff] or anyone else pulls this stunt on a plane they may get knocked out,”



                                             6

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 6 of 21 Document 34
see Black, 285 F.Supp.3d at 1083), voluntarily agreeing to an officer’s request (or

demand) is simply insufficient for purposes of First Amendment retaliation.

       In fact, in other constitutional contexts such as stops and seizures under the Fourth

Amendment, case law is clear that the mere presence of an officer does not implicate

constitutional concerns. See, e.g., Florida v. Royer, 460 U.S. 491, 497 (1983); U.S. v.

Mendenhall, 446 U.S. 544 (1980). While Plaintiff places great emphasis on her belief that

“any sixteen-year-old” would comply with the request of a “uniformed law enforcement

officer” (see Dkt. No. 29, p. 9; see also p. 13), a law enforcement officer may approach a

citizen and ask questions and make requests, including requesting identification, without

triggering the applicability of the Fourth Amendment. See, e.g., U.S. v. Simmons, 918

F.2d 476 (5th Cir. 1990) (“one’s self-identification as a law enforcement officer is not so

coercive that this statement alone renders an encounter between citizen and police a

seizure”). Moreover, a plaintiff’s perception of an action as being threatening, or a

plaintiff’s “less generalized yet speculative apprehensiveness” about possible future

government action, are insufficient for purposes of First Amendment retaliation. See

Laird v. Tatum, 408 U.S. 1, 13-14 (1972).

       Plaintiff has not produced any admissible evidence to contradict the audiovisual

evidence showing that she voluntarily consented to Sergeant Klump’s request to remove

the post. Nor has she identified any case law holding that voluntary consent to an

officer’s request can give rise to a First Amendment claim of retaliation. More to the

point, Plaintiff has not pointed to any case that has held that an officer’s request or

demand, without more, is sufficient to show a “realistic threat of arrest.” Plaintiff cites to

Hodgkins ex rel. Hodgkins v. Peterson, 355 F.3d 1048 (7th Cir. 2004) for the proposition



                                              7

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 7 of 21 Document 34
that a realistic threat of arrest is enough to chill First Amendment rights. While this is

undisputed, the case does not provide any analogous analysis or examples that could

support Plaintiff’s position in the present case. Hodgkins dealt with a plaintiff who had

actually been arrested. And the cases relied upon by the Hodgkins Court for its holding

similarly dealt only with arrests and direct threats of arrest. See City of Houston, Tex. v.

Hill, 482 U.S. 451, 454 (1987) (the plaintiff was arrested); Steffel v. Thompson, 415 U.S.

452, 461 (1974) (the plaintiffs were twice directly told to stop handbilling or they would

be arrested, and then one plaintiff was arrested).

       Plaintiff’s arguments regarding the allegedly coercive effect of the request coming

from a law enforcement officer are wholly unsupported by case law and do not bridge the

gaps in her position. Because she has not shown that she suffered any deprivation, her

claim of First Amendment retaliation fails and must be dismissed.

       B.      Plaintiff’s Arguments About Causation Have No Bearing on
               the Merits of Her Claim.

       Plaintiff’s other arguments are similarly unavailing. Plaintiff next asserts that

Sergeant Klump’s request for her to remove the Instagram post “played a causal role in

Amyiah removing her post.” (Dkt. No. 29, p. 14.) This tautology is beyond dispute.

Plaintiff spends a great deal of time detailing the actions her parents took and the

statements that were made after she agreed to remove the post and while she was inside

the house. But the only activity or statements that are relevant to the causation analysis

are those made prior to her agreement to remove the post. A uniformed officer came to

her home, asked her to remove the post, and “she quickly said, ‘will do’” after the request

was made. (See Dkt. No. 29, p. 9.) In Plaintiff’s presence, the conversation continued and

Mr. Cohoon discussed his frustration with the situation while Sergeant Klump listened

                                              8

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 8 of 21 Document 34
silently. Sergeant Klump then said, “Nonetheless, can we get the post taken down?”

Plaintiff again agreed to remove the Instagram post and then went inside the home.

       This is the sum total of actions or statements that could be considered “causal” for

purposes of Plaintiff’s response agreeing to remove the post. Plaintiff cannot claim that

things that were said after she had already agreed to remove the post and entered the

home to do so were causally related to the decision she had already made and reiterated.

She also cannot claim that things that were said outside of her presence had any impact

on her decision (a decision that had already been made and communicated to Sergeant

Klump).

       Without support, Plaintiff notes that later, after she had twice agreed to remove

her post and while Sergeant Klump was still at her home, she learned that Sergeant

Klump “had threatened her family with jail.” (Dkt. No. 29, p. 15.) For the same reasons

explained above, this is entirely irrelevant to the analysis, even if Plaintiff’s

characterization of this later exchange as a “threat” is taken at face value. Defendants do

not dispute that Sergeant Klump’s requests to Plaintiff at 9:48-49 and 12:15 of the

dashcam video that she remove her post played a causal role in her agreement to remove

the post—because she immediately agreed to do so after each request. Nothing said after

her agreement and nothing said outside of her presence could be causally related to her

decision.

       Ultimately, Plaintiff misses the essence of the causation requirement. It is not

enough to simply show that a plaintiff engaged in protected speech that caused some

result. “Establishing the causation element of retaliation requires a showing that the fact

of the plaintiff’s engagement in protected activity was a motivating factor of the alleged



                                            9

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 9 of 21 Document 34
adverse action, not merely that the substance of the plaintiff’s complaint motivated a

response the plaintiff did not particularly like.” See Holleman v. Zatecky, 961 F.3d 873,

879 (7th Cir. 2020) (emphasis in original). Plaintiff must show that Defendants retaliated

against her because of the fact that she engaged in protected activity, but she has failed to

even allege as much. Because Plaintiff cannot establish the causation necessary to

support her claim, it should be dismissed.

       C.      Plaintiff Has Not Demonstrated That A Person of Ordinary
               Firmness Would be Deterred From Engaging in Future First
               Amendment Activity.

       Plaintiff provides nothing but anecdotal evidence regarding the allegedly deterrent

effect of Sergeant Klump’s request. But the appropriate question in not whether the

plaintiff would be deterred by the alleged deprivation; rather, the question is whether a

“person of ordinary firmness” would be deterred from engaging in future activity. Black,

285 F. Supp. 3d at 1082, discussing Hutchins v. Clarke, 661 F.3d 947 (7th Cir. 2011).

Moreover, while a “realistic threat of arrest is enough to chill First Amendment rights,”

Plaintiff all but concedes that Defendants did not threaten her with arrest before she

agreed to remove her post. (See, e.g. Dkt. No. 29, p. 14, 21.) Therefore, she has not

established this element of her claim and it should be dismissed.

       D.      Defendants Had Probable Cause to Cite Plaintiff for
               Disorderly Conduct.

       The Supreme Court recently clarified that the existence of probable cause defeats

a claim of First Amendment retaliation. Nieves v. Bartlett, 139 S.Ct. 1715 (2019). While

Plaintiff cites to the Nieves decision, she does not substantively discuss its holding.

Nevertheless, it appears that Plaintiff understands that probable cause would defeat her

claim because she argues that Defendants did not have probable cause to cite her for

                                             10

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 10 of 21 Document 34
disorderly conduct. However, her arguments are unavailing when considered within the

“flexible concept” of probable cause, which “eschews technicality and legalisms” and

inherently allows room for reasonable mistakes. See Ornelas v. U.S., 517 U.S. 690, 695-

696 (1996); State v. Weber, 2016 WI 96, ¶ 20, 372 Wis.2d 202, 887 N.W.2d 554;

Brinegar v. U.S., 338 U.S. 160, 176 (1949).

       Plaintiff asserts that Defendants could not possibly have had probable cause to

cite her for disorderly conduct because Sergeant Klump’s comments about citation and

arrest were made outside of her presence. (See Dkt. No. 29, p. 16.) This contention is

illogical at best. The existence of probable cause does not depend on who is present when

the topic is discussed. Regardless, Plaintiff has not explained how her conduct did not fall

within the “otherwise disorderly conduct” language of Wis. Stat. § 947.01 and Marquette

County Ordinance § 50.03. Nor has she established that it would have been unreasonable

for Defendants to believe, even mistakenly, that there was a probability that Plaintiff’s

actions occurred under circumstances that would tend to cause or provoke a disturbance.

See Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998).

       Instead, Plaintiff simply relies on the decision in In re Douglas D. and asserts that

Sergeant Klump lacked probable cause because her conduct was, essentially, not as bad

as the “egregious” conduct at issue in In re Douglas D. where the court held that there

was no disorderly conduct. (Dkt. No. 29, p. 16-17, citing In re Douglas D., 2001 WI 47, ¶

21, ¶ 41.) But this rationale fails on two fronts. First, In re Douglas D. did not examine

probable cause. The court was tasked with reviewing the petitioner’s conviction and not

whether probable cause existed for the arrest or citation. Thus, the case offers no




                                              11

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 11 of 21 Document 34
guidance on the issue of whether Defendants had probable cause to cite Plaintiff in the

present case.

       Second, Plaintiff ignores the fact-specific nature of the disorderly conduct

analysis. “[W]hether particular conduct is disorderly conduct depends not only on the

conduct itself but also on the conduct’s unreasonableness in relation to the surrounding

circumstances.” Lester v. City of Chicago, 830 F.2d 706, 714 (7th Cir. 1987). “[T]he

mosaic which is analyzed for a … probable-cause inquiry is multi-faceted, [and] ‘one

determination will seldom be a useful “precedent” for another.’” Ornelas, 517 U.S. at

698, quoting Illinois v. Gates, 462 U.S. 213, 238 n. 11 (1983). “An objective analysis of

the conduct and circumstances of each particular case must be undertaken because what

may constitute disorderly conduct under some circumstances may not under others.”

State v. Schwebke, 2002 WI 55, ¶ 24, 253 Wis.2d 1, 644 N.W.2d 666. Probable cause

existed based on the conduct at issue and the surrounding circumstances.

       Additionally, Plaintiff relies heavily on Mr. Cohoon’s statements to Sergeant

Klump about his daughter’s medical treatment—including the fact that she had tested

negative for COVID-19—as if these statements in some way negate probable cause. They

do not. It is undisputed that according to the information that Sheriff Konrath and

Sergeant Klump received from the Marquette County Health Department, Plaintiff

actually tested negative for COVID-19, despite posting online that she had COVID-19.

(Dkt. No. 17, ¶ 82; Dkt. No. 33, ¶ 82.) Mr. Cohoon confirmed that Plaintiff tested

negative. (Dkt. No. 29, p. 7.) Sergeant Klump was further informed that Plaintiff’s social

media posting was causing significant disturbance, anxiety, fear, concern, and even panic

among other citizens. (Dkt. No. 17, ¶ 83-84.) Nothing said by Mr. Cohoon to Sergeant



                                           12

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 12 of 21 Document 34
Klump rebutted this information. Yet Plaintiff downplays the consequences of her

Instagram post as “some unknown level of concern” (Dkt. No. 29, p. 17), despite the

sworn declarations of Health Department staff and community members articulating very

specific concerns and the ways in which their lives were upended by Plaintiff’s post. (See

Dkt. Nos. 18, 22 – 26.) She states, without any support whatsoever, that the concern

generated by her post “was more directly attributable to the COVID-19 pandemic itself.”

(Dkt. No. 29, p. 17.)

       But had Plaintiff not claimed to have “beaten COVID-19,” Jamie Popp’s son

would not have been “panicked, scared, and worried that he would also come down with

COVID-19 because of his close proximity to Ms. Cohoon.” (Dkt. No. 25, ¶ 8.) Had

Plaintiff not claimed to have “beaten COVID-19,” Ms. Popp and her husband would not

have been “on pins and needles” concerned for their son’s safety and the safety of their

other family members. Similarly, Kristine Kraft would not have been “extremely

concerned, … anxious, scared and worried” that she and her son and husband may have

been exposed to COVID-19. (Dkt. No. 26, ¶ 7.) Had Plaintiff not claimed to have “beaten

COVID-19,” Candace La Fave and Daniel Ezell’s daughter would not have been

“panicked, scared, and worried that she would also come down with COVID-19 because

of her close proximity to Ms. Cohoon.” (Dkt. No. 23, ¶ 7; Dkt. No. 24, ¶ 8.) Mr. Ezell

would not have taken their daughter, who suffers from a rare brain condition and is

immune compromised, to the emergency room to be tested. (Dkt. No. 23, ¶ 7-10; Dkt.

No. 24, ¶ 8-11.) Absent Plaintiff’s post, none of these families would have needlessly

endured the resulting panic, disturbance, and disruption. Had Plaintiff not claimed to

have “beaten COVID-19,” the Marquette County Health Department would not have



                                           13

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 13 of 21 Document 34
experienced the added strain on its resources needed to respond to the resulting

community concerns. (Dkt. No. 22, ¶ 30.)

        Whether Ms. Cohoon ever actually had COVID-19, Defendants understood

Plaintiff’s Instagram post to be knowingly false and touching on an area of significant

consequence to public health. This constituted at least probable cause for the “otherwise

disorderly conduct” element under Wis. Stat. § 947.01 and Marquette County Ordinance

§ 50.03. The social media post, which was believed to be inaccurate, not only tended to

cause or provoke a disturbance, but actually did cause a disturbance in the community.

Therefore, Defendants possessed probable cause that Plaintiff engaged in disorderly

conduct prior to any law enforcement interactions with her or her parents. Even assuming

she could establish a prima facie retaliation case, this probable cause defeats her claim of

First Amendment retaliation.

II.     DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

        A.     Plaintiff Has Not Shown That it was Clearly Established that
               Sergeant Klump’s Contact with Her Amounted to Any Form
               of Actionable Retaliation.

        In light of the dashcam video, Plaintiff does not dispute that she was not actually

threatened with arrest or citation. Instead, Plaintiff now claims that for purposes of

qualified immunity, it “is beside the point” that the threat of citation or arrest was not

made in her presence. (Dkt. No. 29, p. 21.) She fails to explain why this critical fact is not

relevant, particularly when she had already voluntarily agreed to remove the Instagram

post—twice—prior to the statement regarding disorderly conduct being made. As

explained above, a law enforcement officer’s request that triggers voluntary compliance

is insufficient to state a First Amendment retaliation claim. Likewise, events or



                                             14

      Case 2:20-cv-00620-JPS Filed 05/29/20 Page 14 of 21 Document 34
statements that occurred after Plaintiff voluntarily agreed to remove her post have no

bearing on the analysis and she has not cited a single case that would suggest as much—

in a qualified immunity setting or otherwise. Thus, Plaintiff has failed to show that it was

clearly established that Sergeant Klump’s statements, made outside of her presence,

could plausibly constitute a threat of arrest sufficient to support a First Amendment claim

of retaliation.

        Moreover, Plaintiff now claims that it was a “straightforward First Amendment

violation” for Sergeant Klump to simply go to the Cohoons’ home and “demand” that she

remove the post. (Dkt. No. 29, p. 21.) The cases cited in support of this assertion—

Terminiello, Bantam Books, American Communications Association, Backpage.com, and

Okwedy—are inapplicable for the reasons discussed above and because they simply do

not stand for Plaintiff’s proffered position. The cases apply to allegations of prior

restraint and challenges to the constitutionality of ordinances or statutes. At most, the

cases constitute a recitation of First Amendment rights that do not define the right in

question with the requisite specificity for purposes of the qualified immunity analysis.

See Volkman v. Ryker, 736 F.3d 1084, 1089–91 (7th Cir. 2013) (holding that, by only

“demonstrate[ing] little more than that the First Amendment right against retaliation, writ

large,” the plaintiff failed to cite to clearly established law).

        Plaintiff also fails to recognize that it is her burden to establish the existence of

the allegedly clearly established constitutional right with the requisite specificity. Abel v.

Miller, 824 F.2d 1522, 1534 (7th Cir.1987); see also Archer v. Chisholm, 188 F.Supp.3d

866 (E.D. Wis. 2016). Defendants explained the reasons why any alleged right was not

clearly established under the unprecedented circumstances created by the COVID-19



                                               15

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 15 of 21 Document 34
pandemic, considering the information provided to them by the County Health

Department, and in light of the request made by the County Health Department to make

contact with Plaintiff and ask that she remove the post because of the panic is was

causing in the community. Plaintiff claims that Defendants have failed to show that these

circumstances make “well-established First Amendment principles suddenly unclear.”

(Dkt. No. 29, p. 22.) But again, Plaintiff has not identified any such “well-established

First Amendment principles,” nor has Plaintiff even attempted to undertake the necessary

inquiry “in light of the specific context of the case.” See Harlow v. Fitzgerald, 457 U.S.

800, 815 (1982) (emphasis added).

       It was not clearly established that Sergeant Klump’s request that Plaintiff remove

her Instagram post could plausibly give rise to a First Amendment claim of retaliation.

Likewise, it was not clearly established that Sergeant Klump’s statements, made outside

of Plaintiff’s presence and after the Plaintiff already agreed to remove the subject posting,

could plausibly give rise to a First Amendment claim of retaliation. Plaintiff has also not

identified any closely analogous case law establishing that the nature of the contact

between herself and Sergeant Klump could deter First Amendment activity in a person of

ordinary firmness. Therefore, Defendants are entitled to qualified immunity.

       B.      Plaintiff Has Not Shown That it was Clearly Established that
               Defendants Lacked Probable Cause.

       Even if Defendants are not entitled to qualified immunity for the reasons above,

Defendants are nevertheless shielded by qualified immunity arising from their objectively

reasonable belief that probable cause existed for either disorderly conduct or a violation

of Marquette County Municipal Code 50.15. Qualified immunity shields officers from

“suit for damages if ‘a reasonable officer could have believed [the arrest] to be lawful, in

                                             16

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 16 of 21 Document 34
light of clearly established law and the information the [arresting] officers possessed.’”

Hunter v. Bryant, 502 U.S. 224, 227 (1991). Often termed “arguable probable cause,”

qualified immunity protects officers who reasonably but mistakenly believe that probable

cause exists. See Abbott v. Sangamon Cty., Ill., 705 F.3d 706, 714–15 (7th Cir. 2013).

This arguable-probable-cause inquiry is separate from the probable-cause inquiry. Id. at

715. Given the context of the case, Plaintiff has not explained why it would be

unreasonable for Defendants to believe that probable cause existed. Nor has Plaintiff

cited to any case that could have arguably put Defendants on notice that their belief about

probable cause was unreasonable even if it was ultimately mistaken. See Hope v. Pelzer,

536 U.S. 730, 739-740 (2002). Therefore, Defendants are protected by qualified

immunity.

III.     PLAINTIFF’S MONELL CLAIM FAILS BECAUSE SHE HAS NOT
         IDENTIFIED ANY CONSTITUTIONAL DEPRIVATION AND CANNOT
         ESTABLISH    PARTICIPATION   IN   A   CONSTITUTIONAL
         DEPRIVATION BY SHERIFF KONRATH

         Plaintiff cannot proceed on her official capacity claim because she cannot

establish any underlying constitutional deprivation. All Plaintiff has contended is that

Sheriff Konrath “discussed a disorderly conduct citation” with Sergeant Klump, so

Sheriff Konrath is allegedly liable “for the fact that the Cohoons took Klump’s presence

as the implicit threat that it was or that it became an explicit threat.” (Dkt. No. 29, p. 26.)

As a matter of law, this does not constitute a violation of the First Amendment.

         Further, even if Plaintiff could demonstrate an underlying deprivation, Sheriff

Konrath’s discussions with Sergeant Klump would, at most, establish respondeat

superior liability for the alleged “threat.” As a matter of law, this is insufficient to

establish Monell liability. Milestone v. City of Monroe, Wis., 665 F.3d 774, 780 (7th Cir.

                                              17

       Case 2:20-cv-00620-JPS Filed 05/29/20 Page 17 of 21 Document 34
2011); Monell v. Dept. of Social Serv., 436 U.S. 658 (1978). Undisputed sworn

declarations of both Sheriff Konrath and Sergeant Klump show that Sheriff Konrath

never ordered Sergeant Klump to go to the Cohoon home and threaten Plaintiff with

arrest for disorderly conduct. (See Dkt. No. 33, p. 22-23; see also Dkt. No. 19, ¶ 9-11 and

Dkt. No. 21, ¶ 4-5, 24.) Sheriff Konrath’s general awareness of Sergeant Klump’s actions

or his review and approval of Sergeant Klump’s after-the-fact incident report have no

bearing on whether Sheriff Konrath made a deliberate choice to follow a course of action

from among various alternatives. In fact, Sheriff Konrath’s and Sergeant Klump’s

unrefuted sworn declarations put any such argument to rest. (See Dkt. No. 19, ¶ 11; Dkt.

No. 21, ¶ 5, 24.)

       Municipal liability does not inexorably flow from a constitutional tort committed

by a policymaker. Absent the existence of a policy or practice, plaintiffs who seek to

impose liability on local governments under § 1983 must show that a “policymaker

responsible for establishing final policy with respect to the subject matter in question

made a deliberate choice to follow a course of action from among various alternatives.”

De Smet v. Snyder, 653 F. Supp. 797, 802 (E.D. Wis. 1987); Pembaur v. City of

Cincinnati, 475 U.S. 469, 483 (1986).

       Under the Monell theory advanced by Plaintiff, the policymaker must participate

in the act causing the constitutional injury in order for municipal liability to exist. See

Brokaw v Mercer County, 235 F.3d 1000, 1013 (7th Cir. 2000). But Sheriff Konrath was

not present at the Cohoon home on March 27, 2020 and did not personally communicate

anything at all to Plaintiff. In terms of his direction of events that day, Sheriff Konrath

never made a deliberate choice to adopt or follow a specific course of action that caused a



                                            18

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 18 of 21 Document 34
constitutional deprivation. Instead, it remains undisputed that the Sheriff directed

Sergeant Klump to go to the Cohoon home and ask whether Plaintiff would remove the

Instagram post in question. Any official action beyond this request was to take place only

after additional discussion between Sheriff Konrath and Sergeant Klump. Sheriff

Konrath’s participation was limited to directing his sergeant to make a request. As a

matter of law, this is insufficient to impose municipal liability.

       The only other argument forwarded by Plaintiff on the question of Monell liability

is a non-starter. Plaintiff inexplicably focuses on inadmissible pre-suit communications

and attempts to use those communications as evidence of Sheriff Konrath’s “direct

orders” or “current positions.” (See, e.g., Dkt. No. 29, p. 25); see also Fed. R. Evid. 408;

Kritikos v. Palmer Johnson, Inc., 821 F.2d 418, 423 (7th Cir. 1987); New Burnham

Prairie Homes, Inc. v. Vill. of Burnham, 910 F.2d 1474, 1482 (7th Cir. 1990). Plaintiff

seems to believe that a defendant must immediately acquiesce to any demand, and any

attempt to defend oneself—including retaining counsel in the face of legal threats—is

somehow evidence of an unconstitutional municipal policy. In fact, Plaintiff actually

asserts that Defendants’ “refusal” to “acknowledge” that they violated Plaintiff’s First

Amendment rights serves as evidence that Sergeant Klump’s request that Plaintiff

remove the Instagram post was not a voluntary one. (Dkt. No. 29, p. 25-26.) Plaintiff

appears reluctant to accept that “defendants are not second-class citizens in our courts.

The fact of being sued creates no presumption that the person or institution sued has in

fact committed a wrong.” Ball v. City of Chicago, 2 F.3d 752, 759 (7th Cir. 1993).

       Plaintiff’s attempt to establish Monell liability is based on nothing more than the

prohibited theory of respondeat superior. Because Plaintiff has not identified any



                                              19

     Case 2:20-cv-00620-JPS Filed 05/29/20 Page 19 of 21 Document 34
unconstitutional policy implemented or created by Sheriff Konrath and cannot

demonstrate any participation in the act that allegedly caused constitutional injury, her

official capacity claim fails and must be dismissed.

IV.       PLAINTIFF IS NOT ENTITLED TO DECLARATORY JUDGMENT.

          Plaintiff has failed to meet her burden for purposes of obtaining a permanent

injunction. Nevertheless, she urges the Court to grant a declaratory judgment in her favor

in which the Court declares “that she and her family cannot be cited, arrested, or jailed

for similar speech about her experience going forward.” (Dkt. No. 29, p. 20.) This is a

blatant attempt to obtain injunctive relief styled as a request for a declaration of legal

rights.

          Declaratory relief is intended to define the legal relationship and obligations

between parties where one of the parties could invoke a coercive remedy but has not done

so. See Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749 (7th Cir.

1987). Where a party has already filed suit to enforce its claim that a defendant has

violated its rights, “a declaratory judgment would serve no useful purpose” and should be

denied. Id., citing Int’l Harvester Co. v. Deere & Co., 623 F.2d 1207, 1218 (7th Cir.

1980) and Cunningham Bros., Inc. v. Bail, 407 F.2d 1165, 1169 (7th Cir. 1969). Further,

where a court enters a declaratory judgment defining legal rights or obligations, the

judgment provides adequate prospective relief and an injunction enjoining future actions

is at best unnecessary and at worst a waste of judicial resources. See Roman Catholic

Found. v. Regents of Univ. of Wisconsin Sys., 590 F.Supp.2d 1083, 1092 (W.D. Wis.

2008); see also Freedom From Religion Found. v. Concord Cmty. Sch., 240 F.Supp.3d

914, 924-5 (N.D. Ind. 2017).



                                            20

      Case 2:20-cv-00620-JPS Filed 05/29/20 Page 20 of 21 Document 34
          Plaintiff has not met her burden on summary judgment of establishing that she is

entitled to any relief whatsoever. Regardless, even if the Court determines that Plaintiff is

entitled to declaratory judgment, she cannot obtain injunctive relief for herself—and

nonparties—in the guise of a declaration prohibiting speculative, vague, future actions.

This is especially true where, as here, the Constitution already defines the contours of

protection available for Plaintiff’s future speech. Therefore, Plaintiff’s motion should be

denied.

                                      CONCLUSION

          Based on the foregoing, Defendants respectfully request that the Court deny

Plaintiff’s Motion for Preliminary Injunction, deny Plaintiff’s Motion for Summary

Judgment, and grant the Defendants’ Motion for Summary Judgment, dismissing this

action with prejudice and costs.


          Dated this 29th day of May, 2020.

                                               By:    s/ Sara C. Mills
                                                      SAMUEL C. HALL, JR.
                                                      State Bar No.: 1045476
                                                      SARA C. MILLS
                                                      State Bar No.: 1029470
                                                      CRIVELLO CARLSON, S.C.
                                                      Attorneys for Defendants, Joseph
                                                      Konrath and Cameron Klump
                                                      710 N. Plankinton Avenue
                                                      Milwaukee, WI 53203
                                                      Telephone: 414.271.7722
                                                      Fax: 414.271.4438
                                                      Email: shall@crivellocarlson.com
                                                              smills@crivellocarlson.com




                                              21

    Case 2:20-cv-00620-JPS Filed 05/29/20 Page 21 of 21 Document 34
